647 S.E.2d 100 (2007)
Doyle TERRY
v.
DIRECTOR OF THE DEPARTMENT OF CORRECTIONS.
No. 235P07.
Supreme Court of North Carolina.
May 24, 2007.
Terry Doyle, Pro Se.
Robert Montgomery, Special Deputy Attorney General, for State of NC.

ORDER
Upon consideration of the application filed by Plaintiff on the 21st day of May 2007 in this matter for Writ of Habeas Corpus, the *101 following order was entered and is hereby certified to the Superior Court, Caswell County:
"Denied by order of the Court in conference, this the 24th day of May 2007."
Justice HUDSON recused.